Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 29, 2015

The Court of Appeals hereby passes the following order:

A16A0083. KENNESAW DEVELOPMENT AUTHORITY OF THE CITY OF
    KENNESAW, GEORGIA v. COBB COUNTY BOARD OF TAX
    ASSESSORS, et al.

      The Kennesaw Development Authority of the City of Kennesaw, Georgia
(“KDA”) filed both an application for interlocutory appeal and a notice of appeal
from the trial court’s order granting Columns Development Company, LLC’s motion
for substitution as a party plaintiff/appellant. We denied the application for
interlocutory appeal. See Case No. A15I0147, denied March 27, 2015. We lack
jurisdiction over the direct appeal.
      Because the order at issue is not a final order, it is not subject to direct appeal.
Columns Development Company and Cobb County Board of Tax Assessors filed a
motion to dismiss the appeal on this ground and filed a separate motion for sanctions
for the filing of a frivolous appeal.    The motion to dismiss the appeal is hereby
GRANTED, and this appeal is hereby DISMISSED for lack of jurisdiction. The
motion for frivolous appeal sanctions is DENIED.

                                         Court of Appeals of the State of Georgia
                                                                              10/29/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.